Plaintiff in error, Tonie Hagans, was charged with the illegal sale of whisky to Idon Wilson. At the trial a jury found him guilty and fixed his punishment at 60 days in jail and a fine of $150. From the judgment on the verdict, he appealed to this court. No briefs have been filed supporting this appeal. An examination of the record shows the information was sufficient, that there was evidence supporting the accusation, that the instructions fairly stated the law of the case, and that the plaintiff in error otherwise had a fair trial. The judgment of the trial court is affirmed.
DOYLE and EDWARDS, JJ., concur.